DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-14, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14, 16-19 of U.S. Patent No. 10929726. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in U.S. patent 10929726 and is covered by the US patent since the applications are claiming common subject matter. Claims are directed to printing and a copier scanning plurality of documents with first and second memories to store the data to be printed. Mapping of the claims below.


Current application: 17/153206
Patent 10929726
Claim 1:
A printing apparatus comprising:
a conveyer that conveys a plurality of documents; 

a first memory that stores image data generated by scanning the plurality of documents by the scanner; 
a second memory that stores the image data read out from the first memory; and 
a printer; 










one or more documents of a former part of the plurality of documents are scanned by the scanner to generate first image data, and the first image data is stored in the first memory, and the printer prints one or more images based on the first image data read out from the first memory without reading out of the first image data from the second memory, and 
one or more documents of a latter part of the plurality of documents 

A copier comprising: 
a conveyer configured to convey a plurality of documents; 

a first memory configured to store image data generated by scanning the plurality of documents by the scanner; 
a second memory configured to store the image data read out from the first memory; and 
a printer; 
wherein speed at which the image data generated by scanning the plurality of documents by the scanner is stored in the first memory is higher than speed at which the image data is read out from the first memory for printing, and 

one or more documents of a former part of the plurality of documents are scanned by the scanner to generate first image data, and the first image data is stored in the first memory, and the printer prints one or more images based on the first image data read out from the first memory without reading out of the first image data from the second memorys, and 
one or more documents of a latter part of the plurality of documents 

The copier according to claim 1, further comprising at least one processor that reads out the image data from the first memory and stores, in the second memory, compressed image data generated 

The copier according to claim 1, further comprising at least one processor configured to read out the image data from the first memory and store, in the second memory, compressed image data 

The copier according to claim 2, wherein the at least one processor performs processing of transferring image data read out from the first memory to a printer controller and processing of storing the image data read out from the first memory in the second memory in parallel.

Claim 4:
The copier according to claim 1, wherein, in a state that a sheet that is necessary for the copy process is not run out while the copier is executing the copy process, the one or more documents of the 
Claim 5: 
The copier according to claim 1, wherein the second memory is a HDD.

Claim 6:
The copier according to claim 1, wherein the first memory stores first compressed image data compressed with a first compression ratio, and wherein the second memory stores second compressed image data compressed with a second 
Claim 7:
The copier according to claim 2, wherein the at least one processor starts reading out the image data for one page from the first memory before image data, which is generated by compressing the image data and which is previous page of the image data, is stored in the second memory.
Claim 8:
The copier according to claim 2, wherein the at least one processor decompresses compressed image data before storing of which in the second memory from the first memory has completed, wherein the at least one processor 
Claim 9:
A method for controlling a copier including a conveyer that conveys a plurality of documents, 
a scanner that scans the plurality of documents which are conveyed by the conveyer, 
a first memory that stores image data generated by scanning the plurality of documents by the scanner, 

a printer, 








the method comprising: controlling, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, the scanner to scan 

wherein the first image data is stored in the first memory, and the first image data is not read out from the second memory and the printer prints one or more images based on the first image data read out from the first memory; and controlling, in a state that the copier normally executes the copy process, the scanner to scan one or more documents of a latter part of the plurality of documents to generate second image data, wherein the second image data is stored in the second memory, and 
the second image data that is read out from the second memory is stored in the first memory and the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.

Claim 10:
The copier according to claim 6, wherein size of image data generated by compressing with the first compression ratio is larger than size of image data generated by compressing with the second compression ratio.
Claim 11:






the one or more documents of the latter part of the plurality of documents are scanned by the scanner to generate the second image data, and 
the second image data is stored in the first memory, and 
the second image data that is read out from the first memory is stored in the second memory, and 

the second image data that is read out from the second memory is stored in the first memory, and 
the printer prints the one or more images based on the second image data that is stored in the first memory and is read out from the first memory.

Claim 12:
A copier comprising:
a conveyer that conveys a plurality of documents; 
a scanner that scans the plurality of documents which are conveyed by the conveyer; 
a first memory that stores image data generated by scanning the 
a second memory that stores the image data read out from the first memory; and 
a printer; 







wherein, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, 

the printer prints one or more images based on the first image data read out from the first memory not via the second memory, and one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, the printer prints one or more images based on the second image data read out from the first memory via the second memory.

13. (New) The copier according to claim 12, further comprising at least one processor that reads out the 

Claim 14:
The copier according to claim 13, wherein the at least one processor performs processing of transferring image data read out from the first memory to a printer controller and processing of storing the image data read out from the first memory in the second memory in parallel.

Claim 16:
The copier according to claim 12, wherein the second memory is a HDD.

The copier according to claim 12, wherein the first memory stores first compressed image data compressed with a first compression ratio, and wherein the second memory stores second compressed image data compressed with a second compression ratio higher than the first compression ratio.
Claim 18:
The copier according to claim 13, wherein the at least one processor starts reading out the image data for one page from the first memory before image data, which is generated by compressing the image data and which is previous 
Claim 19:
The copier according to claim 13, wherein the at least one processor decompresses compressed image data before storing of which in the second memory from the first memory has completed, wherein the at least one processor decompresses the compressed image data before storing the compressed image data in the second memory has completed; and wherein the at least one processor stores the image data generated by decompressing the compressed image data in the first memory.

The copier according to claim 2, wherein the at least one processor performs processing of transferring image data read out from the first memory to a printer controller and processing of storing the image data read out from the first memory in the second memory in parallel.

Claim 4: 
The copier according to claim 1, wherein, in a state that a sheet that is necessary for the copy process is run out while the copier is executing the copy process, one or more documents of a former part of the 


Claim 5: 
The copier according to claim 1, wherein the second memory is a HDD.

Claim 6: 
The copier according to claim 1, wherein the first memory stores first compressed image data compressed with a first compression ratio, and wherein the second memory stores second compressed image data compressed with a second 
Claim 7:
The copier according to claim 1, wherein at least one processor starts reading out the image data for one page from the first memory before image data, which is generated by compressing the image data and which is previous page of the image data, is stored in the second memory.
Claim 8:
The copier according to claim 2, wherein the processor decompresses compressed image data before storing of which in the second memory from the first memory has completed, wherein the at least one processor 
Claim 1:
A copier comprising: 
a conveyer configured to convey a plurality of documents; 
a scanner configured to scan the plurality of documents which are conveyed by the conveyer; 
a first memory configured to store image data generated by scanning the plurality of documents by the scanner; 

a printer; 
wherein speed at which the image data generated by scanning the plurality of documents by the scanner is stored in the first memory is higher than speed at which the image data is read out from the first memory for printing, and 
wherein, 
in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, one or more 
the first image data is stored in the first memory, and the printer prints one or more images based on the first image data read out from the first memory without reading out of the first image data from the second memorys, and 
one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, and the second image data is stored in the second memory, and the second image data is read out from the second memory, and 





Claim 10:
 The copier according to claim 6, wherein size of image data generated by compressing with the first compression ratio is larger than size of image data generated by compressing with the second compression ratio.
Claim 11:

one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, and 

the second image data is stored in the first memory, and 
the second image data that is read out from the first memory is stored in the second memory, and 
the second image data is read out from the second memory, and 

the printer prints one or more images based on the second image data that is stored in the first memory and is read out from the first memory.



Claim 12:
A copier comprising: 
a conveyer configured to convey a plurality of documents; 
a scanner configured to scan the plurality of documents which are conveyed by the conveyer; 
a first memory configured to store image data generated by scanning 
a second memory configured to store the image data read out from the first memory; and 
a printer; 
wherein speed at which the image data generated by scanning the plurality of documents by the scanner is stored in the first memory is higher than speed at which the image data is read out from the first memory for printing, and wherein, in a state that the copier normally executes a copy process where the scanner scans the plurality of documents and the printer prints images based on the image data generated by scanning the plurality of document, 

the printer prints one or more images based on the first image data read out from the first memory not via the second memory, and one or more documents of a latter part of the plurality of documents are scanned by the scanner to generate second image data, the printer prints one or more images based on the second image data read out from the first memory via the second memory.

13. The copier according to claim 12, further comprising at least one processor configured to read out 
Claim 14:
The copier according to claim 13, wherein the at least one processor performs processing of transferring image data read out from the first memory to a printer controller and processing of storing the image data read out from the first memory in the second memory in parallel.

Claim 16:
The copier according to claim 12, wherein the second memory is a HDD.

The copier according to claim 12, wherein the first memory stores first compressed image data compressed with a first compression ratio, and wherein the second memory stores second compressed image data compressed with a second compression ratio higher than the first compression ratio.
Claim 18:
The copier according to claim 16, wherein at least one processor starts reading out the image data for one page from the first memory before image data, which is generated by compressing the image data and which is previous 
Claim 19:
The copier according to claim 13, wherein the processor decompresses compressed image data before storing of which in the second memory from the first memory has completed, wherein the at least one processor decompresses the compressed image data before storing the compressed image data in the second memory has completed; and wherein the at least one processor stores the image data generated by decompressing the compressed image data in the first memory.




Claim Objections
Claims 1-8 are objected to because of the following informalities:  claim 1 claims “a printing apparatus” and “the copier”. Examiner believes the limitation “a printing apparatus” was intended to be “a copier” since claims 2-8 claim “the copier”.   Appropriate correction is required.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675